In a visitation proceeding pursuant to Family Court Act article 6, the paternal grandparents appeal from an order of the Family Court, Suffolk County (Luft, J.), dated January 16, 2009, which granted the mother’s petition to modify a prior visitation order dated May 31, 2007, so as to award her unsupervised and overnight visitation with the subject children.
Ordered that the order is affirmed, without costs or disbursements.
The mother satisfied her burden of showing that there had been a change in circumstances such that a modification of the prior visitation order was necessary to ensure the continued best interests and welfare of the subject children (see Matter of Catalano v Catalano, 66 AD3d 1012 [2009]; Matter of Alexander v Alexander, 62 AD3d 866, 866-867 [2009]; Matter of Ammirata v Ammirata, 49 AD3d 829 [2008]). The Family Court’s determination that the mother could have unsupervised and overnight visitation had a sound and substantial basis in the record, and should not be disturbed (see Matter of Kantrowitz v Cummo, 67 AD3d 680 [2009]; Matter of D’Angio v McGrath, 64 AD3d 593 [2009]).
The grandparents’ contention that their time spent with the children is insufficient has been rendered academic by the Family Court’s subsequent order dated October 29, 2009, which granted the relief they requested (see Matter of Baby Girl A., 38 AD3d 648 [2007]). Rivera, J.P., Florio, Angiolillo and Belen, JJ., concur.